DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated August 4, 2021 in which claim 13 was amended, claims 1-12 and 19-20 were cancelled, and claims 21-34 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 21-24, and 26-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. Pub. 2014/0024170) in view of Zhang (U.S. Pub. 2018/0323227).
Regarding claims 13-17, Kuo [Figs.4-10] discloses a method of forming a semiconductor structure, comprising:

edge-trimming a front-side peripheral region of a second wafer [54] by performing a second pre-bonding edge-trimming process [Fig.6];
forming a bonded assembly by bonding a front surface of the first wafer to a front surface of the second wafer [Fig.6], the front surface of the first wafer [20] comprising a surface [32/32A] of at least one first interconnect-level structure [28] in the first wafer;
removing untrimmed portions of the first wafer [20] by thinning a backside of the first wafer in the bonded assembly using at least one thinning process, wherein a backside surface of the first wafer adjoins a cylindrical sidewall formed during the first pre-bonding edge-trimming process [Figs.6-7]; and
edge-trimming the bonded assembly by performing a post-bonding edge-trimming process that trims the first wafer [20C] and the front-side peripheral region of the second wafer [54] [Figs.7-8];

wherein:
the pre-bonding edge-trimming process forms an annular horizontal edge-trimming surface [52,23] within a horizontal plane located at a first edge-trimming depth from the front surface of the first wafer [Fig.5]; and
the annular horizontal edge-trimming surface is removed during thinning of the backside of the first wafer [Figs.6-7];

wherein the first wafer [20] has a thickness that is less than the first edge-trimming depth after the backside of the first wafer in the bonded assembly is thinned [Figs.8-9] [Para.20];

wherein the backside of the first wafer in the bonded assembly is thinned by performing:

a second wafer thinning process that thins the first wafer down to a second thickness that is less than the first edge-trimming depth [Figs.8-9] [Para.20];

wherein:
the first pre-bonding edge-trimming process forms a first cylindrical sidewall on the first wafer [20] at a location that is laterally offset from an outermost periphery of the first wafer by a first edge-trimming width [Fig.5];
the second pre-bonding edge-trimming process forms a second cylindrical sidewall on the second wafer [54] at a location that is laterally offset from an outermost periphery of the second wafer by a second edge-trimming width [Fig.6]; and
the post-bonding edge-trimming process forms a terminal cylindrical sidewall [20C] on the first wafer and on the front-side peripheral region of the second wafer at a location that is laterally offset from an outermost periphery of the second wafer by a terminal edge-trimming width that is greater than the first edge-trimming width and is greater than the second edge-trimming width [Figs.7-8].

Kuo discloses forming a bonded assembly by bonding a front surface of the first wafer to a front surface of the second wafer [Fig.6], the front surface of the first wafer [20] comprising a surface [32/32A] of at least one first interconnect-level structure [28] in the first wafer.  Kuo fails to explicitly disclose both the front surface of the first wafer comprising a surface of at least one 
However, Zhang [Figs.2A-D] discloses and makes obvious a method comprising 
forming a bonded assembly by bonding a front surface of the first wafer [10] to a front surface of the second wafer [20], the front surface of the first wafer [20] comprising a surface [100] of at least one first interconnect-level structure in the first wafer, and the front surface of the second wafer [20] comprising a surface [200] of at least one second interconnect-level structure [Paras.32-34].  Zhang [Paras.32-33] discloses the second wafer can be either a device wafer as shown or a handle wafer.  It would have been obvious to provide the bonded assembly using both device wafers with the claimed interconnect structure, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 21-24, Kuo [Figs.1-10] and Zhang [Figs.2A-D] disclose
wherein:
the at least one first interconnect-level structure includes at least one first interconnect-level dielectric layer embedding first metal lines and first metal via structures [28,30,32,34] [Kuo, Fig.1]; [100,102,200,202] [Zhang, Fig.2A, Paras.32-34]; and
the at least one second interconnect-level structure includes at least one second interconnect-level dielectric layer embedding second metal lines and second metal via structures [28,30,32,34] [Kuo, Fig.1]; [100,102,200,202] [Zhang, Fig.2A, Paras.32-34];

wherein:

the second pre-bonding edge-trimming process removes edge portions of the at least one first interconnect-level structure [28,30,32,34] [Kuo, Figs.1,4-10]; [100,102,200,202] [C2,C3] [Zhang, Fig.2A, Paras.32-34];

wherein the first pre-bonding edge trimming process physically exposes a cylindrical surface of the at least one first interconnect-level structure that vertically extends from a bottommost surface of the at least one first interconnect-level structure to a topmost surface of the at least one first interconnect-level structure [28,30,32,34] [Kuo, Figs.1,5]; [100,102,200,202] [C2-C3] [Zhang, Fig.2A, Paras.32-34];

wherein the second pre-bonding edge trimming process physically exposes a cylindrical surface of the at least one second interconnect-level structure that vertically extends from a bottommost surface of the at least one second interconnect-level structure to a topmost surface of the at least one second interconnect-level structure [28,30,32,34] [Kuo, Figs.1,5]; [100,102,200,202] [C2-C3] [Zhang, Fig.2A, Paras.32-34].

Regarding claims 26-30, Kuo and Zhang [Discussed above] disclose a method of forming a semiconductor structure, comprising:
edge-trimming a front-side peripheral region of a first wafer comprising first metal bonding pads by performing a first pre-bonding edge-trimming process;
edge-trimming a front-side peripheral region of a second wafer comprising second metal bonding pads by performing a second pre-bonding edge-trimming process;

removing untrimmed portions of the first wafer by thinning a backside of the first wafer in the bonded assembly using at least one thinning process, wherein a backside surface of the first wafer adjoins a cylindrical sidewall formed during the first pre-bonding edge-trimming process; and
edge-trimming the bonded assembly by performing a post-bonding edge-trimming process that trims the first wafer and the front-side peripheral region of the second wafer;

wherein:
the first bonding pads [100] are embedded within a first pad-level dielectric layer [102] comprising silicon oxide and located in the first wafer;
the second bonding pads [200] are embedded within a second pad-level dielectric layer [202] comprising silicon oxide and located in the second wafer; and
the method comprises inducing oxide-to-oxide bonding between the first pad-level dielectric layer and the second pad-level dielectric layer [Paras.34-35].

It would have been obvious to provide the bonded assembly using both device wafers with the claimed interconnect structure, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 31-34, Kuo [Figs.4-10] and Zhang [Discussed above] disclose a method of forming a semiconductor structure, comprising:

edge-trimming a front-side peripheral region of a second wafer comprising a second semiconductor substrate, second field effect transistors [Zhang, Para.32] located on a top surface of the second semiconductor substrate, and second interconnect-level dielectric layers by performing a second pre-bonding edge-trimming process [28,30,32,34] [Kuo, Fig.1]; [100,102,200,202] [Zhang, Fig.2A, Paras.32-34];
forming a bonded assembly by bonding a front surface of the first wafer to a front surface of the second wafer;
removing untrimmed portions of the first wafer by thinning a backside of the first wafer in the bonded assembly using at least one thinning process, wherein a backside surface of the first wafer adjoins a cylindrical sidewall formed during the first pre-bonding edge-trimming process; and
edge-trimming the bonded assembly by performing a post-bonding edge-trimming process that trims the first wafer and the front-side peripheral region of the second wafer;

wherein:
the first wafer comprises first metal bonding pads [100] embedded in a first pad-level dielectric layer [102];
the second wafer comprises second metal bonding pads [200] embedded in a second pad-level dielectric layer [202]; and
the bonded assembly is formed by inducing metal-to-metal bonding between the first metal bonding pads and the second metal bonding pads [Zhang, Fig.2A, Paras.34-36].

It would have been obvious to provide the bonded assembly using both device wafers with the claimed field effect transistors, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 13-14, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (U.S. Pub. 2020/0402945) in view of Zhang (U.S. Pub. 2018/0323227).
Regarding claims 13-14, and 17, Zeng [Figs.3-14] discloses a method of forming a semiconductor structure, comprising:
edge-trimming a front-side peripheral region of a first wafer [200] by performing a first pre-bonding edge-trimming process [Figs.3,4] [Alternatively, wafer 300 of Fig.11];
edge-trimming a front-side peripheral region of a second wafer [100] by performing a second pre-bonding edge-trimming process [Fig.5] [Alternatively, wafer 100/200 of Fig.12];
forming a bonded assembly by bonding a front surface of the first wafer to a front surface of the second wafer [Figs.7,12] [Paras.42-43 discloses second wafer [100] can be edge-trimmed or not before bonding] [Alternatively, Fig.12];
removing untrimmed portions of the first wafer [200] by thinning a backside of the first wafer in the bonded assembly using at least one thinning process, wherein a backside surface of the first wafer adjoins a cylindrical sidewall formed during the first pre-bonding edge-trimming process [Fig.8; Alternatively, Fig.13]; and
edge-trimming the bonded assembly by performing a post-bonding edge-trimming process that trims the first wafer [200] and the front-side peripheral region of the second wafer [100] [Fig.9; Alternatively, Fig.14];


the pre-bonding edge-trimming process forms an annular horizontal edge-trimming surface within a horizontal plane located at a first edge-trimming depth from the front surface of the first wafer [Figs.3,4,11]; and
the annular horizontal edge-trimming surface is removed during thinning of the backside of the first wafer [Figs.8-9,13];

wherein:
the first pre-bonding edge-trimming process forms a first cylindrical sidewall on the first wafer [200] at a location that is laterally offset from an outermost periphery of the first wafer by a first edge-trimming width [Fig.3,4];
the second pre-bonding edge-trimming process forms a second cylindrical sidewall on the second wafer [100] at a location that is laterally offset from an outermost periphery of the second wafer by a second edge-trimming width [Fig.5]; and
the post-bonding edge-trimming process forms a terminal cylindrical sidewall on the first wafer and on the front-side peripheral region of the second wafer at a location that is laterally offset from an outermost periphery of the second wafer by a terminal edge-trimming width that is greater than the first edge-trimming width and is greater than the second edge-trimming width [Figs.8-9] [D1] [Alternatively, D1,D2 of Figs.13-14].
Zeng [Figs.9,11-12] discloses forming a bonded assembly by bonding a front surface of the first wafer [300] to a front surface of the second wafer [100/200] [Fig.12].  Zeng discloses device structures [102,202,302] but fails to explicitly disclose a surface of at least one first interconnect-level structure in the first wafer and the second wafer.  However, Zhang [Figs.2A-D] discloses and makes obvious a method comprising forming a bonded assembly by bonding a front surface of the first wafer [10] to a front surface of the second wafer [20], the front surface of the first wafer [20] comprising a surface [100] of at least one first interconnect-level structure in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. Pub. 2014/0024170) in view of Zhang (U.S. Pub. 2018/0323227), as applied above, and further in view of Broekaart (U.S. Pub. 2011/0097874).
Regarding claim 18, Kua fails to explicitly disclose the claimed post-bonding edge-trimming depth of the second wafer.  However, Broekaart [Figs.4C-D] discloses and makes obvious a method wherein
the post-bonding edge-trimming process forms an annular horizontal surface on the second wafer [300]; and
the annular horizontal surface is formed within a horizontal plane that is vertically spaced [e3] from a horizontal plane including a bonding interface between the first wafer [200] and the second wafer [300] by a vertical spacing in a range from 5 microns 100 microns [Para.50].
It would have been obvious to provide the depth for post-bonding edge-trimming as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. Pub. 2014/0024170) in view of Zhang (U.S. Pub. 2018/0323227), as applied above, and further in view of Rajoo (U.S. Pub. 2014/0264762).
Regarding claim 25, Kuo and Zhang fail to explicitly disclose the two-dimensional array of first and second semiconductor dies.  However, Rajoo [Figs.1-3] discloses a method wherein:
the first wafer [100b] comprises a first two-dimensional array of first semiconductor dies [220];
the second wafer [100a] comprises a second two-dimensional array of second semiconductor dies [220] having a same two-dimensional periodicity as the first two-dimensional array of first semiconductor dies; and
the method comprises dicing a bonded assembly of the first wafer and the second wafer along dicing channels [Paras.2,12-15].
It would have been obvious to provide the two-dimensional array of first and second semiconductor dies as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822